Citation Nr: 1731450	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1976 to May 1979 and from March 1981 to April 2002.

This case comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In April 2014 and April 2016, the claim was remanded by the Board for additional development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The April 2016 Board remand requested that a VA examiner provide an opinion as to the nature and etiology of any current hypertension disability.  The remand instructions also directed the examiner to accept the Veteran's lay statements regarding in-service pre-hypertension treatment and blood pressure readings.

In a November 2016 VA examination, the examiner opined that the Veteran's hypertension was not service related.  The rationale provided was the lack of evidence of high blood pressure readings while in service.  The examiner then highlighted that in April 2000 the Veteran provided borderline high blood pressure readings, and that in 2016 the Veteran was diagnosed with hypertension.  However, in a later portion of the examination, the examiner noted that the Veteran "has not met the criteria for a diagnosis of HTN in service nor post service.  It was the clinical judgment of his 6/2016 providers to start medication."  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is unable to discern whether or the examiner is of the opinion that the Veteran does or does not have a diagnosis of hypertension due to the conflicting language.  The Board finds that the November 2016 examination is insufficient for adjudication and a new examination is necessary.

A May 2017 rating decision denied service connection for a deviated septum.  The Veteran filed a notice of disagreement in May 2017, but no statement of the case has been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for hypertension since November 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after April 2017.  

3.  Schedule the Veteran for a VA examination with a  medical doctor who has not previously examined him to determine whether the Veteran has a current diagnosis of hypertension and if so, the nature and etiology of any current hypertension.  The examiner must review the claims file and should note that review in the record.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The Board notes that the requisite number of blood pressure readings should be conducted in order to established whether a diagnosis of hypertension is warranted.  The examiner must:  (1) review all pertinent evidence of record, (2) identify any current hypertension, and (3) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that diagnosed hypertension began during service or is otherwise related to service or any event during service.  The examiner should accept the Veteran's lay statements regarding in-service pre-hypertension treatment and blood pressure readings.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Issue a statement of the case on the issue of entitlement to service connection for a deviated septum.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

